In a proceeding pursuant to CPLR article 78 to review a determination of the Village of Montebello Planning Board granting approval to Carol Van Hooke of a site plan, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Alfieri, J.), dated January 11, 2011, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the petitioner’s contention, the Supreme Court properly denied the petition and dismissed the proceeding as time-barred (see Village Law § 7-725-a [11]; CPLR 306-b). The *805petitioner’s contention on appeal that she should be granted an extension of her time to serve the petition for good cause or in the interest of justice (see CPLR 306-b), is not properly before this Court (see NYU Hosp. for Joint Diseases v Country Wide Ins. Co., 84 AD3d 1043 [2011]).
Those portions of the petitioner’s brief that refer to matter dehors the record have not been considered in the determination of the appeal (see Matter of Swinson v Brewington, 84 AD3d 1251, 1254 [2011]; Mendoza v Plaza Homes, LLC, 55 AD3d 692, 693 [2008]).
The petitioner’s remaining contentions are without merit. Skelos, J.E, Belen, Lott and Miller, JJ., concur.